Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-25 have been examined.

Reasons for Allowance
	Claims 1-25 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-25 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Andersen, Improving End-to-End Availability Using Overlay Networks, Doctoral Thesis, Massachusetts Institute of Technology, 2005, pp. 1-150 fails to expressly teach:
	Claim 1’s "...proxy tags comprising a set of surface form variants..." 
	Claim 1’s "...combination of terminal tokens and at least one of the proxy tags..." 
	Claim 1’s "...training examples comprising a combination of terminal tokens..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 9. Specifically, the closest prior art of Andersen fails to expressly teach:
	Claim 9’s "...proxy tags comprising a set of surface form variants..." 
	Claim 9’s "...combination of terminal tokens and at least one of the proxy tags..." 
	Claim 9’s "...training examples comprising a combination of terminal tokens..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 16. Specifically, the closest prior art of Andersen fails to expressly teach:
	Claim 16’s "...proxy tags comprising a set of surface form variants..." 
	Claim 16’s "...combination of terminal tokens and at least one of the proxy tags..." 
	Claim 16’s "...training examples comprising a combination of terminal tokens..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 21. Specifically, the closest prior art of Andersen fails to expressly teach:
	Claim 21’s "...proxy tags comprising a set of surface form variants..." 
	Claim 21’s "...combination of terminal tokens and at least one of the proxy tags..." 
	Claim 21’s "...training examples comprising a combination of terminal tokens..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 25. Specifically, the closest prior art of Andersen fails to expressly teach:
	Claim 25’s "...proxy tags comprising a set of surface form variants..." 
	Claim 25’s "...training examples comprising at least one of the proxy tags..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Dunietz, et al., Automatically Tagging Constructions of Causation and Their Slot-Fillers, Transactions of the Association for Computational Linguistics 2017, Vol. 5, 2017, pp. 117–133

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
22 MAY 2021